DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The status of the 02/16/2021 claims, is as follows: Claim 1 has been amended; and Claims 2-5, and 10-11 have been cancelled; Claims 12-20 have been withdrawn; Claims 21-26 have been added; Claims 1, 6-9, and 12-26 are pending.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/25/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 6-9, and 21-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 1:
The limitation “based on the main valve and the liquid extraction valve being opened” in line 19 renders the claim indefinite because it is unclear if “being opened” refers to both “main valve” and “extraction valve”, or “being opened” refers only to “extraction valve”.  
For the purpose of substantive examination, “based on the main valve and the liquid extraction valve being opened” is being interpreted to read “based on the main valve being opened and the liquid extraction valve being opened”. 
Claims 6-9 and 21-26 are rejected for their dependencies from claim 1. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 6-9, and 24-26 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Aown et al. (US 20160326471 A1, previously cited)
Regarding Claim 1, Aown discloses a beverage-making apparatus (appliance 10 for brewing beer; figs. 2-3) comprising: 
a first channel (inlets 76) configured to supply water to a first 5container (brewing unit 12) that is configured to store first ingredients (i.e. barley, grain) (para. 0021); 
a second channel (bypass line 86) configured to supply water to a second container (vessel 32) that is configured to store second ingredients (para. 0023) [it is noted that the vessel 32 is capable of storing second ingredients, i.e. yeast], the second container comprising a heat-insulating wall (outer wall 38) (para. 0017)
a third channel (annotated fig. 3) configured to supply a mixture of the first 10ingredients and water from the first container (brewing unit 12) to the second container (vessel 32), wherein at least a portion of the third channel merging with at least a 15portion of the second channel (bypass line 86) to form a main flow channel (annotated fig. 3) that couples to the second container (vessel 32) [it is noted that the third channel is fluidly connected with the bypass line 86, enabling fluid to bypass the ingredient supplier into the vessel 32]; 
a main valve (redirect valve 58) provided in the main flow channel that is configured to selectively restrict or allow a flow of liquid into the second container (vessel 32) (para. 0019, lines 12-16); 
a fourth channel (annotated fig. 3) configured to discharge a liquid from 20the second container (vessel 32) (para. 0035) and that is coupled to the main flow channel; and   
a liquid extraction valve (tap 122) provided in the fourth channel (annotated fig. 3) that is configured to selectively restrict or allow a flow of liquid out of the second container (vessel 32) through the fourth 15channel (para. 0035), 
wherein, based on the main valve (redirect valve 58) being opened and the liquid extraction valve (tap 122) being closed, the first ingredients (barley, grain) are supplied into the second container (vessel 32) through the main flow channel and the main valve (redirect valve 58) (para. 0019) [it is noted the redirect valve 58 allows fluid to be recirculated back to the vessel 32 in order to mix fluid with yeast], and 
redirect valve 58) and the liquid extraction valve (tap 122) being opened, the liquid in the second container (vessel 32) flows through the main valve (redirect valve 58), the main flow channel, the fourth channel, and the liquid extraction valve (tap 122) (para. 0035) [it is noted that during dispensing, fluid flows through the line portion 48, valve 58, a portion of the third channel, and finally dispensed through the tap 122]. 


[AltContent: textbox (Prior Art 
Aown (US 20160326471))][AltContent: arrow][AltContent: textbox (Main flow channel)][AltContent: arrow][AltContent: textbox (Fourth channel)][AltContent: arrow][AltContent: ][AltContent: textbox (Third channel)][AltContent: arrow][AltContent: ]
    PNG
    media_image1.png
    724
    481
    media_image1.png
    Greyscale

Regarding Claim 6, Aown discloses the beverage-making apparatus (appliance 10), further 10comprising a water tank (vessel 32) from which the first channel (inlets 76) and the second channel (bypass line 86) are configured to supply the water to the first container (brewing unit 12) and to the second container (vessel 32), respectively (para. 0024).

Regarding Claim 7, Aown discloses the beverage-making apparatus (appliance 10), further 15comprising at least one check valve (check valve 66) provided in the third vessel 32) into the first container (brewing unit 12) while allowing a flow of liquid from the first container to the second container (para. 0020).  

Regarding Claim 8, Aown discloses the beverage-making apparatus (appliance 10), further comprising at least one second valve (supply valves 84) provided in the first channel (inlets 76) that is configured to selectively restrict or allow a flow of water into the first container (brewing unit 12) (para. 0023; fig. 3).

Regarding Claim 9, Aown discloses the beverage-making apparatus (appliance 10), further comprising a bypass valve (supply valve 84) provided in the second channel (bypass line 86) that is configured to selectively restrict or allow a flow of water into the second container (vessel 32) (para. 0023) [it is noted that the bypass line 86 guides fluid into the vessel 32 directly by bypassing the ingredient supplier]. 

Regarding Claim 24, Aown discloses the beverage-making apparatus (appliance 10), wherein the second container (vessel 32) includes a fermentation tank cover (annotated fig. 3) that defines a connecting part (annotated fig. 3) connected to the main flow channel [looking at fig. 3, it is inherent that the connecting part, the part that is protruding toward the inside of the vessel 32, is fluidly connected to the main flow channel directing fluid toward the inside of vessel 32]. 

[AltContent: textbox (Prior Art 
Aown (US 20160326471))][AltContent: textbox (Fermentation tank cover)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Connecting part)]
    PNG
    media_image1.png
    724
    481
    media_image1.png
    Greyscale



Regarding Claim 25, Aown discloses the beverage-making apparatus (appliance 10), wherein the connecting part (annotated fig. 3 of claim 24) is disposed between the main valve (redirect valve 58) and the second container (vessel 32) [it is noted that the connecting part is disposed between valve 58 and the vessel 32, in a direction in which fluid is recirculated back to the vessel 32].
Regarding Claim 26, Aown discloses the beverage-making apparatus (appliance 10), further comprising a connection part (annotated fig. 3 of claim 24) that connects the main flow channel to the fourth channel (it is noted that the connection part is fluidly connected to the main flow channel and the fourth channel, allowing fluid transfer between the two channels). 

[AltContent: textbox (Prior Art 
Aown (US 20160326471))][AltContent: textbox (Main flow channel)][AltContent: textbox (Fourth channel)][AltContent: arrow][AltContent: ][AltContent: arrow][AltContent: ]
    PNG
    media_image1.png
    724
    481
    media_image1.png
    Greyscale



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Aown in view of Watson et al. (US 20160201018 A1, newly cited)
Regarding Claim 21, Aown discloses substantially all the features as set forth above, except the fourth channel includes an anti-foaming path between the liquid extraction valve and the main flow channel, and 

However, Watson discloses a fourth channel (tubing that is connected to a tap 300, tap 300 shown in fig. 3) includes an anti-foaming path (section of the tubing that has varying inner diameters) and 
wherein a foam of the liquid is reduced by passing through the anti-foaming path (para. 0174-0176).
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fourth channel of Aown to includes the anti-foaming path between the liquid extraction valve and the main flow channel as taught by Watson, in order to reduce foam production during dispensing. 

Regarding Claim 22, the modification of Aown and Watson discloses substantially all the features as set forth above. Watson further discloses the anti-foaming path (section of the tubing that has varying inner diameters) includes a mesh (filter 24; fig. 1) through which the foam is filtered (para. 0193). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the anti-foaming path of the modification of Aown and Watson to include the mesh through which the foam is filtered as taught by Watson, in order to further reduce foam production during dispensing. 

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Aown in view of Jones et al. (US 6883685, newly cited)
Regarding Claim 23, Aown discloses the beverage-making apparatus (appliance 10), wherein the liquid extraction valve (tap 122) includes:
A lever (tap 122) configured to receive an input; and 
A tap valve (associated valve) comprising a lever (tap 122)(it is inherent that the manipulation of the handle of tap 122 results in opening/closing of the associated valve). 
Aown does not disclose the liquid extraction valve includes a micro switch configured to detect the received input. 
However, Jones discloses a liquid extraction valve (valve solenoids; figs. 3-5) includes a micro switch (microswitch 304) configured to detect the received input (lever 302) (col. 8, 9, lines 40-67, 1-14 respectively) [it is noted that the manipulation of the lever 302 by a user results in the starting and termination of dispensing process]. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tap of Aown to include the micro switch as taught by Jones, in order to control opening and closing of valves in a timely manner during dispensing that improve the homogeneity of the beverage. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to
www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 6-9, and 21-26 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6-11, and 13-22 of copending Application No. 15/598,941
Present Application 15/999,545
Copending Application 15/598,941
1. A beverage-making apparatus comprising: a first channel configured to supply water to a first container that is configured to store first ingredients; a second channel configured to supply water to a second container that is configured to store second ingredients, the second container comprising a heat-insulating wall; a third channel configured to supply a mixture of the first ingredients and water from the first container to the second container, at least a portion of the third channel merging with at least a portion of the second channel to provide a main flow channel that couples to the second container; a main valve that is provided in the main flow channel and that is configured to selectively restrict or allow a flow of liquid into the second container; a fourth channel that is configured to discharge liquid from the second container and that is coupled to the main flow channel; and a liquid extraction valve that is provided in the fourth channel and that is configured to selectively restrict or allow a flow of liquid out of the second container through the fourth channel, wherein, based on the main valve being opened and the liquid extraction valve being closed, the first ingredients are supplied into the second container through the main flow channel and the main valve, and wherein, based on the main valve and the liquid extraction valve being opened, the liquid in the second container flows through the main valve, the main flow channel, the fourth channel, and the liquid extraction valve.

6. The beverage-making apparatus of claim 1, further comprising a water tank from which the first channel and the second channel are configured to supply the water to the first container and to the second container, respectively.

7. The beverage-making apparatus of claim 1, further comprising at least one check valve 

8. The beverage-making apparatus of claim 1, further comprising at least one second valve provided in the first channel that is configured to selectively restrict or allow a flow of water into the first container.

9. The beverage-making apparatus of claim 1, further comprising a bypass valve provided in the second channel that is configured to selectively restrict or allow a flow of water into the second container.

21. The beverage-making apparatus of claim 1, wherein the fourth channel includes an anti-foaming path between the liquid extraction valve and the main flow channel, and wherein a foam of the liquid is reduced by passing through the anti-foaming path.

22. The beverage-making apparatus of claim 21, wherein the anti-foaming path includes a mesh through which the foam is filtered.  

23. The beverage-making apparatus of claim 1, wherein the liquid extraction valve includes: a lever configured to receive an input; and a tap valve that includes a micro switch configured to detect the received input.  

24. The beverage-making apparatus of claim 1, wherein the second container includes a fermentation tank cover that defines a connecting part connected to the main flow channel.  

25. The beverage-making apparatus of claim 24, wherein the connecting part is disposed between the main valve and the second container.  

26. The beverage-making apparatus of claim 1, further comprising a connection part that connects the main flow channel to the fourth channel.








2. The beverage-making apparatus of claim 1, wherein the beverage extractor comprises: a beverage extraction channel connected to the first channel at a location between the ingredient supplier and the first valve, and a beverage extraction valve configured to regulate a flow through the beverage extraction channel.

3. The beverage-making apparatus of claim 2, further comprising a controller configured to: in a 

4. The beverage-making apparatus of claim 3, wherein the controller is further configured to: in a third state, open the first valve and close the beverage extraction valve such that the washing water (i) sequentially passes through the second channel and the third channel and (ii) flows into the pack.

6. The beverage-making apparatus of claim 4, wherein the controller is further configured to activate a water supply heater in the second state and the third state.

7. The beverage-making apparatus of claim 4, wherein the water supply module further comprises: a water tank configured to store water therein; a water supply pump configured to pump the water out of the water tank towards the water supply heater, wherein the controller is further configured to activate the water supply pump and the water supply heater in the second state and the third state.

8. The beverage-making apparatus of claim 7, wherein the water supply module further comprises a flow meter configured to measure a flow rate of water introduced into the water supply heater, the flow meter provided in a water supply pump outlet channel that connects the water supply pump and the water supply heater, wherein the controller is further configured to activate the water supply heater based on the flow rate measured by the flow meter being within a first range of flow rate values and based on activation of a cleaning mode of the beverage-making apparatus.



10. The beverage-making apparatus of claim 1, further comprising: a bypass channel that connects the water supply channel to the first channel by bypassing the ingredient supplier; and a bypass valve configured to regulate a flow through the bypass channel.

11. The beverage-making apparatus of claim 1, further comprising: an air injection channel configured to be joined to the water supply channel; an air injection pump configured to pump air into the air injection channel.

13. The beverage-making apparatus of claim 1, further comprising: a gas discharger configured to discharge gas from inside the pack to an outside of the pack, wherein the gas discharger comprises: a gas extraction channel connected to the pack based on the fermentation tank lid closing the opening of the fermentation tank, and a gas extraction valve configured to regulate a flow through the gas extraction channel.

14. The beverage-making apparatus of claim 2, further comprising an air pump configured to supply air in a space between an inside wall of the fermentation tank and an outside surface of the pack accommodated inside the fermentation tank.

15. The beverage-making apparatus of claim 14, further comprising a controller configured to: in a first state, open the first valve and the beverage extraction valve, and activate the air pump such that the pack is contracted and the beverage contained in the pack (i) sequentially passes through the third channel and the beverage 

16. A beverage-making apparatus comprising: a fermentation tank that includes an opening at an upper portion of the fermentation tank and that defines a space in the fermentation tank; a fermentation tank lid configured to cover the opening of the fermentation tank; a pack that is accommodated in the space of the fermentation tank and that is configured to be inserted into the fermentation tank through the opening; an ingredient supplier located outside of the fermentation tank; a first channel that connects the ingredient supplier to the pack based on the fermentation tank lid closing the opening of the fermentation tank; a first valve configured to regulate a flow through the first channel; a water tank configured to store water therein; a water supply heater that is configured to heat water and that is connected to the ingredient supplier through a water supply channel; a water supply pump configured to pump the water out of the water tank towards the water supply heater; a beverage extraction channel connected to the first channel at a location between the ingredient supplier and the first valve; and a beverage extraction valve configured to regulate a flow through the beverage extraction channel, wherein the first channel comprises: a second channel located between the ingredient supplier and the beverage extraction channel; and a third channel located between the pack and the beverage extraction channel, the first valve being located at the third channel, wherein the third channel is configured to guide a beverage from the pack to the beverage extraction channel and guide the water into the pack. 

17. The beverage-making apparatus of claim 16, further comprising a controller  configured to: in a first state, open the first valve and the beverage extraction valve such that the beverage (i) sequentially passes through the third channel and the beverage extraction channel and (ii) discharges through the beverage extraction valve, in a second state, close the first valve, open the beverage extraction valve and activate the water supply pump and the water supply heater such that hot 

18. The beverage-making apparatus of claim 16, further comprising a flow meter configured to measure a flow rate of water introduced into the water supply heater, the flow meter provided in a water supply pump outlet channel connecting the water supply pump and the water supply heater.

19. The beverage-making apparatus of claim 16, further comprising a thermistor configured to measure a temperature of the water heated by the water supply heater, the thermistor provided in at least one of the water supply channel or the water supply heater.

20. The beverage-making apparatus of claim 16, further comprising: an air pump configured to supply air in a space between an inside wall of the fermentation tank and an outside surface of the pack; a gas extraction channel connected to the pack based on the fermentation tank lid closing the opening of the fermentation tank; and a gas extraction valve configured to regulate a flow through the gas extraction channel.

21. The beverage-making apparatus of claim 1, wherein the third channel includes a main tube and a main flow path part, wherein the main tube extends to the pack through a hole provided at the fermentation tank lid, and wherein the main flow path part includes an upper flow path part and a lower flow path part.

22. The beverage-making apparatus of claim 16, wherein the third channel includes a main tube and a main flow path part, wherein the main tube extends to the pack through a hole provided at the fermentation tank lid, and wherein the main flow 


Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed subject matter of the present applicant and that of copending Application 15/598,941 are substantially the same and the claimed subject matter of the present application would have been obvious to one of ordinary skill in the art based on the claimed subject matter of the copending Application 15/598,941.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. 

Claims 1, 6-9, and 21-26 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4, 6-7, 11-17, and 19-27 of copending Application No. 16/146,771
Present Application 15/999,545
Copending Application 16/146,771


6. The beverage-making apparatus of claim 1, further comprising a water tank from which the first channel and the second channel are configured to supply the water to the first container and to the second container, respectively.

7. The beverage-making apparatus of claim 1, further comprising at least one check valve provided in the third channel that is configured to block a flow of liquid from the second container into the first container while allowing a flow of liquid from the first container to the second container.

8. The beverage-making apparatus of claim 1, further comprising at least one second valve provided in the first channel that is configured to 

9. The beverage-making apparatus of claim 1, further comprising a bypass valve provided in the second channel that is configured to selectively restrict or allow a flow of water into the second container.

21. The beverage-making apparatus of claim 1, wherein the fourth channel includes an anti-foaming path between the liquid extraction valve and the main flow channel, and wherein a foam of the liquid is reduced by passing through the anti-foaming path.

22. The beverage-making apparatus of claim 21, wherein the anti-foaming path includes a mesh through which the foam is filtered.  

23. The beverage-making apparatus of claim 1, wherein the liquid extraction valve includes: a lever configured to receive an input; and a tap valve that includes a micro switch configured to detect the received input.  

24. The beverage-making apparatus of claim 1, wherein the second container includes a fermentation tank cover that defines a connecting part connected to the main flow channel.  

25. The beverage-making apparatus of claim 24, wherein the connecting part is disposed between the main valve and the second container.  

26. The beverage-making apparatus of claim 1, further comprising a connection part that connects the main flow channel to the fourth channel.








6. The beverage-making apparatus of claim 14, further comprising an extraction channel that is connected to the third channel and that is configured to discharge a beverage to an outside of the beverage-making apparatus.

7. The beverage-making apparatus of claim 6, further comprising a valve that is disposed between the fermentation tank and the extraction channel and that is configured to open and close the third channel.

11. The beverage-making apparatus of claim 14, wherein the plurality of containers comprises at least one capsule configured to store at least part of the plurality of fermentation ingredients.

12. The beverage-making apparatus of claim 14, wherein the plurality of fermentation ingredients comprises at least one of yeast, glucose, hop, or aromatics.

13. The beverage-making apparatus of claim 12, wherein the plurality of fermentation ingredients comprises yeast and hop, and wherein the plurality of containers comprises a first capsule configured to store the yeast and a second capsule configured to store the hop.

14. A beverage-making apparatus comprising: a water supply channel configured to supply water from a water tank; a plurality of containers configured to store a plurality of fermentation ingredients; a fermentation tank; a plurality of first channels configured to supply water from the water supply channel to [[a]]the plurality of containers; a plurality of second channels configured to discharge, from the plurality of containers, a mixture of the water and the plurality of fermentation ingredients; and a third channel that is connected to the plurality of second channels and that is configured to guide the mixture of the water and the plurality of fermentation ingredients to [[a]]the fermentation tank that is configured to 

15. The beverage-making apparatus of claim 14, further comprising a fourth channel connecting the water supply channel and the third channel by bypassing the plurality of containers.
16. The beverage-making apparatus of claim 15, further comprising a bypass valve configured to open and close the fourth channel.

17. The beverage-making apparatus of claim 14, wherein the fermentation tank is further configured to: store at least one additional fermentation ingredient; and regulate the fermentation process using a mixture of the water, the plurality of fermentation ingredients, and the at least one additional fermentation ingredient.

19. The beverage-making apparatus of claim 4, wherein the fermentation tank further comprises: a fermentation tank cover configured to cover an upper portion of the fermentation tank. 

20. The beverage-making apparatus of claim 19, wherein the third channel comprises: a main channel that is connected to the plurality of second channels and that is disposed outside the fermentation tank; and a sub channel that is configured to supply the mixture of the water and the plurality of fermentation ingredients from the main channel to the brewing container, and that includes a portion disposed inside the fermentation tank cover.

21. The beverage-making apparatus of claim 7, wherein the plurality of fermentation ingredients is 

22. The beverage-making apparatus of claim 14, wherein the water tank is provided outside of the fermentation tank, and wherein the water tank is spaced apart from the fermentation tank.

23. The beverage-making apparatus of claim 6, further comprising a connector that is disposed between the third channel and the extraction channel and that is configured to couple the third channel to the extraction channel.

24. The beverage-making apparatus of claim 7, further comprising a connector that is disposed between the third channel, the extraction channel, and the valve and configured to connect the third channel, the extraction channel, and the valve.

25. The beverage-making apparatus of claim 20, further comprising a valve that is installed in the sub channel, that is disposed between the main channel and the fermentation tank, and that is configured to open and close the third channel.

26. The beverage-making apparatus of claim 25, further comprising a connector disposed between the main channel and the sub channel.

27. The beverage-making apparatus of claim 26, wherein the connector is disposed between the main channel and the valve.












Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed subject matter of the present applicant and that of 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. 

Claims 1, 6-9, and 21-26 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/146,884
Present Application 15/999,545
Copending Application 16/146,884
1. A beverage-making apparatus comprising: a first channel configured to supply water to a first container that is configured to store first ingredients; a second channel configured to supply water to a second container that is configured to store second ingredients, the second container comprising a heat-insulating wall; a third channel configured to supply a mixture of the first ingredients and water from the first container to the second container, at least a portion of the third channel merging with at least a portion of the second channel to provide a main flow channel that couples to the second container; a main valve that is provided in the main flow channel and that is configured to selectively restrict or allow a flow of liquid into the second container; a fourth channel that is configured to discharge liquid from the second container and that is coupled to the main flow channel; and a liquid extraction valve that is provided in the fourth channel and that is configured to selectively restrict or allow a flow of liquid out of the second container through the fourth channel, wherein, based on the main valve being opened and the liquid extraction valve being closed, the first ingredients are supplied into the second container through the main flow channel and the main valve, and wherein, based on the main valve and the liquid extraction valve being 

6. The beverage-making apparatus of claim 1, further comprising a water tank from which the first channel and the second channel are configured to supply the water to the first container and to the second container, respectively.

7. The beverage-making apparatus of claim 1, further comprising at least one check valve provided in the third channel that is configured to block a flow of liquid from the second container into the first container while allowing a flow of liquid from the first container to the second container.

8. The beverage-making apparatus of claim 1, further comprising at least one second valve provided in the first channel that is configured to selectively restrict or allow a flow of water into the first container.

9. The beverage-making apparatus of claim 1, further comprising a bypass valve provided in the second channel that is configured to selectively restrict or allow a flow of water into the second container.

21. The beverage-making apparatus of claim 1, wherein the fourth channel includes an anti-foaming path between the liquid extraction valve and the main flow channel, and wherein a foam of the liquid is reduced by passing through the anti-foaming path.

22. The beverage-making apparatus of claim 21, wherein the anti-foaming path includes a mesh through which the foam is filtered.  

23. The beverage-making apparatus of claim 1, wherein the liquid extraction valve includes: a lever configured to receive an input; and a tap valve that includes a micro switch configured to detect the received input.  

24. The beverage-making apparatus of claim 1, wherein the second container includes a 

25. The beverage-making apparatus of claim 24, wherein the connecting part is disposed between the main valve and the second container.  

26. The beverage-making apparatus of claim 1, further comprising a connection part that connects the main flow channel to the fourth channel.








2. The beverage-making apparatus of claim 1, wherein the water tank is arranged at a first side of the ingredient storage container and the fermentation tank is arranged at a second side of the ingredient storage container opposite the first side.  

3. The beverage-making apparatus of claim 2, further comprising a compressor configured to compress a refrigerant for cooling the fermentation tank, the compressor being arranged at the first side of the ingredient storage container.  

4. The beverage-making apparatus of claim 3, wherein a planar boundary between the compressor and the water tank on the first side of the ingredient storage container intersects the 

5. The beverage-making apparatus of claim 3, wherein a planar boundary between the compressor and the water tank on the first side of the ingredient storage container does not intersect the fermentation tank on the second side of the ingredient storage container.  

6. The beverage-making apparatus of claim 2, wherein the first side is a first lateral side of the ingredient storage container and the second side is a second lateral side of the ingredient storage container opposite the first lateral side, and wherein the water tank and the fermentation tank are arranged horizontally opposite one another about the ingredient storage container.  

7. The beverage-making apparatus of claim 6, wherein the ingredient storage container comprises a first upper surface that is level with or above a second upper surface of the water tank and a third upper surface of the fermentation tank.  

8. The beverage-making apparatus of claim 1, further comprising a beverage extraction valve that is arranged between the water tank and the fermentation tank.  

9. The beverage-making apparatus of claim 1, wherein the ingredient storage container comprises a capsule assembly configured to accommodate at least one capsule containing the plurality of ingredients.  

10. The beverage-making apparatus of claim 1, wherein the fermentation tank is configured to: hold a mixture of the plurality of ingredients provided from the ingredient storage container and water provided from the water tank; and regulate the fermentation process comprising the mixture that is held inside the fermentation tank. 
 
11. A beverage-making apparatus comprising: a water tank configured to store water; and a fermentation tank configured to regulate a fermentation process comprising a plurality of 

12. The beverage-making apparatus of claim 11, further comprising a compressor configured to compress a refrigerant for cooling the fermentation tank, wherein the compressor is disposed under the water tank.  

13. The beverage-making apparatus of claim 12, wherein a height of the fermentation tank is greater than a height of the water tank or a height of the compressor. 
 
14. The beverage-making apparatus of claim 12, wherein a first height from a bottom of the compressor to a top of the water tank is equal to or greater than a second height of the fermentation tank.  

15. The beverage-making apparatus of claim 12, wherein the fermentation tank and the water tank are horizontally spaced, and the water tank and the compressor are vertically spaced.  

16. The beverage-making apparatus comprising: an ingredient storage container configured to store a plurality of ingredients; and a fermentation tank configured to regulate a fermentation process comprising the plurality of ingredients and water, wherein a size of the fermentation tank is larger than a size of the ingredient storage container.  

17. The beverage-making apparatus of claim 16, further comprising a water tank configured to store water that is to be supplied to the fermentation tank.  

18. The beverage-making apparatus of claim 17, wherein the ingredient storage container is disposed between the fermentation tank and the water tank. 
 
19. The beverage-making apparatus of claim 17, wherein a size of the water tank is smaller than the size of the fermentation tank and larger than the size of the ingredient storage container.  

20. The beverage-making apparatus of claim 17, further comprising a base that defines a bottom of the beverage-making apparatus, wherein a first vertical distance from the base to the water tank is greater than a second vertical distance from the base to a bottom of the fermentation tank, and is smaller than a third vertical distance from the base to a bottom of the ingredient storage container.



Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed subject matter of the present applicant and that of copending Application 16/146,884 are substantially the same and the claimed subject matter of the present application would have been obvious to one of ordinary skill in the art based on the claimed subject matter of the copending Application 16/146,884.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. 

Claims 1, 6-9, and 21-26 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 and 18-24 of copending Application No. 15/598,681
Present Application 15/999,545
Copending Application 15/598,681


6. The beverage-making apparatus of claim 1, further comprising a water tank from which the first channel and the second channel are configured to supply the water to the first container and to the second container, respectively.

7. The beverage-making apparatus of claim 1, further comprising at least one check valve provided in the third channel that is configured to block a flow of liquid from the second container into the first container while allowing a flow of liquid from the first container to the second container.

8. The beverage-making apparatus of claim 1, further comprising at least one second valve provided in the first channel that is configured to 

9. The beverage-making apparatus of claim 1, further comprising a bypass valve provided in the second channel that is configured to selectively restrict or allow a flow of water into the second container.

21. The beverage-making apparatus of claim 1, wherein the fourth channel includes an anti-foaming path between the liquid extraction valve and the main flow channel, and wherein a foam of the liquid is reduced by passing through the anti-foaming path.

22. The beverage-making apparatus of claim 21, wherein the anti-foaming path includes a mesh through which the foam is filtered.  

23. The beverage-making apparatus of claim 1, wherein the liquid extraction valve includes: a lever configured to receive an input; and a tap valve that includes a micro switch configured to detect the received input.  

24. The beverage-making apparatus of claim 1, wherein the second container includes a fermentation tank cover that defines a connecting part connected to the main flow channel.  

25. The beverage-making apparatus of claim 24, wherein the connecting part is disposed between the main valve and the second container.  

26. The beverage-making apparatus of claim 1, further comprising a connection part that connects the main flow channel to the fourth channel.








2. The beverage-making apparatus of claim 1, wherein the beverage ingredient pack accommodates beverage-making ingredients therein.

3. The beverage-making apparatus of claim 2, further comprising a seat part, formed in the fermentation tank, configured to mount the beverage ingredient pack.

4. The beverage-making apparatus of claim 2, further comprising: an air pump configured to pump air; an air supply flow path connecting the air pump and the inside of the fermentation tank; and an air control valve installed in the air supply flow path.

5. The beverage-making apparatus of claim 4, wherein a through-hole is formed, in the heat 

6. The beverage-making apparatus of claim 1, further comprising: a water tank configured to hold water therein; a water supply pump configured to pump water from the water tank; and a water supply heater configured to heat the water pumped by the water supply pump, wherein the supplier is connected to the water supply heater through the water supply flow path.

7. The beverage-making apparatus of claim 6, further comprising: a base; and a water tank supporter disposed at the base and configured to support the water tank to be spaced apart from the base, wherein at least one of the water supply heater, or the water supply pump is disposed between the base and the water tank.

8. The beverage-making apparatus of claim 6, further comprising: a compressor connected to the refrigerant tube; a condenser connected to the compressor; and an expansion device connected to both the condenser and the refrigerant tube, wherein a space is formed between the heat insulating wall and the water tank, and wherein the space faces the condenser.

9. The beverage-making apparatus of claim 6, wherein the water tank is spaced apart from the heat insulating wall in a horizontal direction.

10. The beverage-making apparatus of claim 6, wherein the supplier is disposed between the fermentation tank cover and the water tank.

11. The beverage-making apparatus of claim 1, wherein the supplier comprises: a capsule accommodation body comprising at least one capsule accommodation part in which a capsule containing the additive is attachably and detachably accommodated; and a lid module covering the capsule accommodation part.

12. The beverage-making apparatus of claim 11, further comprising a bypass flow path, connected to the water supply flow path and the main flow 

13. The beverage-making apparatus of claim 11, wherein the lid module comprises: a lid that is hinge-connected to the capsule accommodation body; and at least one water supply body disposed at the lid, wherein an inner water supply flow path connected to the water supply flow path through a supplier entrance flow path is formed in the water supply body. 

14. The beverage-making apparatus of claim 13, comprising: a valve installed in the supplier entrance flow path and configured to open and close the supplier entrance flow path, the valve located under the capsule accommodation body; and a center cover configured to cover a front of the valve.

15. The beverage-making apparatus of claim 1, further comprising: an air injection flow path connected to at least one of the water supply flow path or the main flow path; and an air injection pump configured to pump air to the air injection flow path.

16. The beverage-making apparatus of claim 1, further comprising: a beverage extraction valve configured to regulate a flow within the beverage extraction path, wherein the beverage extraction path is connected to the main flow path and the beverage extraction valve.
18. The beverage-making apparatus of claim 1, further comprising: a gas extraction flow path connected to the fermentation tank cover; a pressure sensor configured to sense a pressure in the gas extraction flow path; and a gas extraction valve configured to regulate a flow within the gas extraction flow path.

19. The beverage-making apparatus of claim 1, wherein the heat insulating wall comprises: a lower heat insulating wall having an opened top surface, the lower heat insulating wall having a space formed therein; and an upper heat insulating wall disposed at a top of the lower heat insulating wall, the upper heat insulating wall having a top surface 

20. The beverage-making apparatus of claim 1, further comprising a heat insulating wall cover surrounding a circumferential surface and a top surface of the heat insulating wall, wherein an upper through-hole is formed at an upper portion of the heat insulating wall cover, and wherein a portion of the fermentation tank cover passes through the upper through-hole.

21. The beverage-making apparatus of claim 20, wherein the fermentation tank cover is located on top of the heat insulating wall cover.

22. The beverage-making apparatus of claim 20, wherein the fermentation tank cover is connected to the heat insulating wall cover via a hinge.

23. The beverage-making apparatus of claim 1, wherein the refrigerant tube is in contact with the outer surface of the fermentation tank.

24. The beverage-making apparatus of claim 1, wherein the refrigerant tube is wrapped around the outer surface of the fermentation tank a plurality of times. 


Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed subject matter of the present applicant and that of copending Application 15/598,681 are substantially the same and the claimed subject matter of the present application would have been obvious to one of ordinary skill in the art based on the claimed subject matter of the copending Application 15/598,681.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. 
Claims 1, 6-9, and 21-26 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 6-16, and 18-20 of copending Application No. 15/598,555
Present Application 15/999,545
Copending Application 15/598,681
1. A beverage-making apparatus comprising: a first channel configured to supply water to a first container that is configured to store first ingredients; a second channel configured to supply water to a second container that is configured to store second ingredients, the second container comprising a heat-insulating wall; a third channel configured to supply a mixture of the first ingredients and water from the first container to the second container, at least a portion of the third channel merging with at least a portion of the second channel to provide a main flow channel that couples to the second container; a main valve that is provided in the main flow channel and that is configured to selectively restrict or allow a flow of liquid into the second container; a fourth channel that is configured to discharge liquid from the second container and that is coupled to the main flow channel; and a liquid extraction valve that is provided in the fourth channel and that is configured to selectively restrict or allow a flow of liquid out of the second container through the fourth channel, wherein, based on the main valve being opened and the liquid extraction valve being closed, the first ingredients are supplied into the second container through the main flow channel and the main valve, and wherein, based on the main valve and the liquid extraction valve being opened, the liquid in the second container flows through the main valve, the main flow channel, the fourth channel, and the liquid extraction valve.

6. The beverage-making apparatus of claim 1, further comprising a water tank from which the first channel and the second channel are configured to supply the water to the first container and to the second container, respectively.

7. The beverage-making apparatus of claim 1, further comprising at least one check valve 

8. The beverage-making apparatus of claim 1, further comprising at least one second valve provided in the first channel that is configured to selectively restrict or allow a flow of water into the first container.

9. The beverage-making apparatus of claim 1, further comprising a bypass valve provided in the second channel that is configured to selectively restrict or allow a flow of water into the second container.

21. The beverage-making apparatus of claim 1, wherein the fourth channel includes an anti-foaming path between the liquid extraction valve and the main flow channel, and wherein a foam of the liquid is reduced by passing through the anti-foaming path.

22. The beverage-making apparatus of claim 21, wherein the anti-foaming path includes a mesh through which the foam is filtered.  

23. The beverage-making apparatus of claim 1, wherein the liquid extraction valve includes: a lever configured to receive an input; and a tap valve that includes a micro switch configured to detect the received input.  

24. The beverage-making apparatus of claim 1, wherein the second container includes a fermentation tank cover that defines a connecting part connected to the main flow channel.  

25. The beverage-making apparatus of claim 24, wherein the connecting part is disposed between the main valve and the second container.  

26. The beverage-making apparatus of claim 1, further comprising a connection part that connects the main flow channel to the fourth channel.








2. The beverage-making apparatus of claim 1, wherein:  the at least one first channel and the second channel are connected to the container through the container cover.  


6. The beverage-making apparatus of claim 1, wherein the at least one first channel is configured to transport the first liquid and the second liquid unidirectionally into and out of, respectively, the beverage ingredient pack by: supplying the first liquid comprising second beverage-making ingredients into the beverage ingredient pack that holds the first beverage-making ingredients; and discharging the second liquid comprising a beverage product from the beverage ingredient pack.  

7. The beverage-making apparatus of claim 1, wherein the at least one first channel comprises: a supply channel configured to undirectionally supply the first liquid or the first gas into the beverage ingredient pack; and a dispense channel configured to unidirectionally discharge the second liquid from the beverage ingredient pack.

8. A beverage- making apparatus comprising: a container comprising: a container body comprising heat-insulating material and having an opening that provides access to an interior of the container body; and a container cover configured to open and close the opening of the container body; a plurality of channels connected to the container and that are communicative with the interior of the container body, the plurality of channels comprising: at least one first channel and a second channel that are communicative with a beverage ingredient pack mounted in the interior of the container body, the beverage ingredient pack configured to be accommodated in the interior of the container body, wherein the beverage ingredient pack is configured to hold first beverage-
 
9. The beverage-making apparatus of claim 8, wherein the interior channel portion of the at least one first channel that couples with the beverage ingredient pack is configured to communicate with a tube extending at least halfway depthwise into the interior of the beverage ingredient pack mounted in the container body.  

10. The beverage-making apparatus of claim 8, wherein the beverage ingredient pack comprises:  a flexible outer surface; and a main flow path body comprising at least one first connection part and a second connection part, wherein the at least one first connection part is connected with the at least one first channel, and wherein the second connection part is connected with the second channel.  

11. The beverage-making apparatus of claim 8, wherein an inner space for accommodating the exterior channel portion is formed inside of the container cover. 
 
12. The beverage-making apparatus of claim 11, wherein the container cover comprises: an upper body; and a lower body connected with a lower portion of the upper body, wherein the inner space is formed between the upper body and lower body, and wherein the lower body is connected with the beverage ingredient pack in a state in which the container cover closes the opening of the container body. 
 

14. The beverage-making apparatus of claim 13, wherein the second channel is configured to pass through the through-hole.  

15. A beverage-making apparatus comprising: a container comprising: a container body comprising heat-insulating material and having an opening that provides access to an interior of the container body; and a container cover configured to open and close the opening of the container body;  a plurality of channels connected to the container and that are communicative with the interior of the container body, the plurality of channels comprising: at least one first channel and a second channel that are communicative with a beverage ingredient pack mounted in the interior of the container body, the beverage ingredient pack configured to be accommodated in the interior of the container body; and a third channel that is communicative with a space formed in the interior of the container body between a wall of the container body and the beverage ingredient pack mounted in the container, wherein the beverage ingredient pack is configured to hold first beverage-making ingredients, the beverage ingredient pack configured to prevent the first beverage-making ingredients from contacting the wall of the container body, and wherein the third channel that is communicative with the space between the wall of the container body and the beverage ingredient pack mounted in the container body is configured to transport a gas.  

16. The beverage-making apparatus of claim 15, wherein the third channel is connected to the inside of the container through at least one of the container body and the container cover.

18. The beverage-making apparatus of claim 15, wherein the third channel is configured to transport the gas into the space between the wall of the container body and the beverage ingredient pack mounted in the container body.  


20. A beverage- making apparatus comprising: a container comprising: a container body comprising heat-insulating material and having an opening that provides access to an interior of the container body; and a container cover configured to open and close the opening of the container body; a plurality of channels connected to the container and that are communicative with the interior of the container body, the plurality of channels comprising: at least one first channel and a second channel that are communicative with a beverage ingredient pack mounted in the interior of the container body, the beverage ingredient pack configured to be accommodated in the interior of the container body; and a third channel that is communicative with a space formed in the interior of the container body between a wall of the container body and the beverage ingredient pack mounted in the container, wherein the beverage ingredient pack is configured to hold first beverage-making ingredients, the beverage ingredient pack configured to prevent the first beverage-making ingredients from contacting the wall of the container body, and wherein the beverage-making apparatus further comprises a gas pump connected with the third channel.






Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed subject matter of the present applicant and that of copending Application 15/598,555 are substantially the same and the claimed subject 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. 

Claims 1, 6-9, and 21-26 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6-12, and 14-20 of copending Application No. 15/598,617
Present Application 15/999,545
Copending Application 15/598,617
1. A beverage-making apparatus comprising: a first channel configured to supply water to a first container that is configured to store first ingredients; a second channel configured to supply water to a second container that is configured to store second ingredients, the second container comprising a heat-insulating wall; a third channel configured to supply a mixture of the first ingredients and water from the first container to the second container, at least a portion of the third channel merging with at least a portion of the second channel to provide a main flow channel that couples to the second container; a main valve that is provided in the main flow channel and that is configured to selectively restrict or allow a flow of liquid into the second container; a fourth channel that is configured to discharge liquid from the second container and that is coupled to the main flow channel; and a liquid extraction valve that is provided in the fourth channel and that is configured to selectively restrict or allow a flow of liquid out of the second container through the fourth channel, wherein, based on the main valve being opened and the liquid extraction valve being closed, the first ingredients are supplied into the second container through the main flow channel and the main valve, and wherein, based on the main valve and the liquid extraction valve being opened, the liquid in the second container flows 

6. The beverage-making apparatus of claim 1, further comprising a water tank from which the first channel and the second channel are configured to supply the water to the first container and to the second container, respectively.

7. The beverage-making apparatus of claim 1, further comprising at least one check valve provided in the third channel that is configured to block a flow of liquid from the second container into the first container while allowing a flow of liquid from the first container to the second container.

8. The beverage-making apparatus of claim 1, further comprising at least one second valve provided in the first channel that is configured to selectively restrict or allow a flow of water into the first container.

9. The beverage-making apparatus of claim 1, further comprising a bypass valve provided in the second channel that is configured to selectively restrict or allow a flow of water into the second container.

21. The beverage-making apparatus of claim 1, wherein the fourth channel includes an anti-foaming path between the liquid extraction valve and the main flow channel, and wherein a foam of the liquid is reduced by passing through the anti-foaming path.

22. The beverage-making apparatus of claim 21, wherein the anti-foaming path includes a mesh through which the foam is filtered.  

23. The beverage-making apparatus of claim 1, wherein the liquid extraction valve includes: a lever configured to receive an input; and a tap valve that includes a micro switch configured to detect the received input.  

24. The beverage-making apparatus of claim 1, wherein the second container includes a 

25. The beverage-making apparatus of claim 24, wherein the connecting part is disposed between the main valve and the second container.  

26. The beverage-making apparatus of claim 1, further comprising a connection part that connects the main flow channel to the fourth channel.








2. The beverage making apparatus of claim 1, wherein the first channel is configured to transport a first liquid unidirectionally into the fermentation tank assembly, and transport a second liquid unidirectionally out of the fermentation tank assembly.  

3. The beverage making apparatus of claim 2, wherein the first liquid comprises water, and the 

4. The beverage making apparatus of claim 1, wherein the second end of the first channel is connected to the second channel and the third channel by being configured to split into the second channel and third channel.

6. The beverage making apparatus of claim 1, further comprising: a first valve configured to selectively control a direction of flow in the first channel as being one of the unidirectional flow into the fermentation tank assembly or the unidirectional flow out of the fermentation tank assembly; and a second valve configured to selectively block the unidirectional flow in the second channel.  

7. The beverage making apparatus of claim 1, wherein the second channel is configured to transport both a first liquid and a gas, and the third channel is configured to transport a second liquid.  

8. The beverage making apparatus of claim 1, wherein the first end of the first channel is connected to the fermentation tank assembly by connecting to the fermentation tank cover. 
 
9. The beverage making apparatus of claim 1, wherein the first end of the first channel is configured to be communicative with a beverage ingredient pack mounted inside the fermentation tank of the fermentation tank assembly.  
10. The beverage making apparatus of claim 1, wherein the second channel is connected to the water tank by being directly coupled with the water tank.

11. The beverage making apparatus of claim 1, wherein the second channel is connected to the water tank via an ingredient container that is connected to the water tank.  



14. The beverage making apparatus of claim 12, wherein the first end of the first channel is connected to the fermentation tank assembly by connecting to the fermentation tank cover.  
15. The beverage making apparatus of claim 12, wherein the first channel is configured to transport a first liquid unidirectionally into the fermentation tank assembly, and transport a second liquid unidirectionally out of the fermentation tank assembly.  

16. The beverage making apparatus of claim 15, wherein: the first liquid comprises a mixture of water and ingredients from the ingredient container, and  the second liquid comprises a beverage product produced from the mixture of the water and the ingredients from the ingredient container.  

17. The beverage making apparatus of claim 12, wherein the second channel is configured to transport both a first liquid and a gas, and the third channel is configured to transport a second liquid.  

18. The beverage making apparatus of claim 12, wherein: the first channel is configured to selectively provide unidirectional flow into the fermentation tank assembly and unidirectional flow out of the fermentation tank assembly, the second channel is configured to provide unidirectional flow from the ingredient container to 

19. The beverage making apparatus of claim 12, wherein the first end of the first channel is connected to the fermentation tank assembly by connecting to the fermentation tank cover.  

20. The beverage making apparatus of claim 12, wherein the first end of the first channel is configured to be communicative with a beverage ingredient pack mounted inside the fermentation tank of the fermentation tank assembly.





Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed subject matter of the present applicant and that of copending Application 15/598,617 are substantially the same and the claimed subject matter of the present application would have been obvious to one of ordinary skill in the art based on the claimed subject matter of the copending Application 15/598,617.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. 

Claims 1, 6-9, and 21-26 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 12-17, 19-21, 23, and 27-35 of copending Application No. 15/598,809
Present Application 15/999,545
Copending Application 15/598,809


6. The beverage-making apparatus of claim 1, further comprising a water tank from which the first channel and the second channel are configured to supply the water to the first container and to the second container, respectively.

7. The beverage-making apparatus of claim 1, further comprising at least one check valve provided in the third channel that is configured to block a flow of liquid from the second container into the first container while allowing a flow of liquid from the first container to the second container.

8. The beverage-making apparatus of claim 1, further comprising at least one second valve provided in the first channel that is configured to 

9. The beverage-making apparatus of claim 1, further comprising a bypass valve provided in the second channel that is configured to selectively restrict or allow a flow of water into the second container.

21. The beverage-making apparatus of claim 1, wherein the fourth channel includes an anti-foaming path between the liquid extraction valve and the main flow channel, and wherein a foam of the liquid is reduced by passing through the anti-foaming path.

22. The beverage-making apparatus of claim 21, wherein the anti-foaming path includes a mesh through which the foam is filtered.  

23. The beverage-making apparatus of claim 1, wherein the liquid extraction valve includes: a lever configured to receive an input; and a tap valve that includes a micro switch configured to detect the received input.  

24. The beverage-making apparatus of claim 1, wherein the second container includes a fermentation tank cover that defines a connecting part connected to the main flow channel.  

25. The beverage-making apparatus of claim 24, wherein the connecting part is disposed between the main valve and the second container.  

26. The beverage-making apparatus of claim 1, further comprising a connection part that connects the main flow channel to the fourth channel.








2. The beverage-making apparatus of claim 1, wherein a plurality of fluid supply bodies are configured to align with the plurality of ingredient package receiving chambers.  

12. The beverage-making apparatus of claim 2, wherein the ingredient package accommodation body further comprises, for each of the plurality of 

13. The beverage-making apparatus of claim 1, wherein the plurality of ingredient package receiving chambers are aligned with each other in a row in the ingredient package accommodation body.  

14. The beverage-making apparatus of claim 1, wherein an aggregate area of a top portion of the plurality of ingredient package receiving chambers is smaller than an area of a bottom portion of the lid.  

15. The beverage-making apparatus of claim 1, wherein the beverage-making apparatus further comprises: at least one check valve connected to the at least one outlet channel; a fermentation module located with a space from the ingredient package accommodation body and configured for fermentation of the mixture of fluid and ingredient; a main flow path connected to the check valve and the fermentation module, and configured to guide the mixture of fluid and ingredient to the fermentation module; and a beverage extraction flow path connected to the main flow path.  

16. The beverage-making apparatus of claim 15, wherein: the at least one check valve comprises a plurality of check valves corresponding to a plurality of ingredient package receiving chambers, and each of the plurality of check valves is configured to separately control a flow out of a corresponding one of the plurality of ingredient package receiving chambers in the at least one outlet channel of the ingredient package, wherein the plurality of check valves are separated from each other.  

17. The beverage-making apparatus of claim 1, wherein the ingredient package accommodation body further comprises: a horizontal plate configured to support the plurality of ingredient package receiving chambers, and from which the plurality of ingredient package receiving chambers protrude in a lower direction; and a lower 

19. The beverage-making apparatus of claim 1, wherein the ingredient package accommodation body further comprises an upper protection body that is arranged lengthwise vertically and configured to protect a first side of the ingredient package accommodation body that is opposite a second side of the ingredient package accommodation body that is located with the at least one hinge.  

20. The beverage-making apparatus of claim 1, wherein the ingredient package accommodation body is configured to: in a state in which the lid is unlocked from and uncovers the ingredient package accommodation body, each of the plurality of ingredient package receiving chambers is exposed and locates for insertion or removal of a corresponding ingredient package.

21. The beverage-making apparatus of claim 1, wherein any one of the ingredient package accommodation body and the lid comprises at least one fluid supply body, and wherein the at least one fluid supply body has at least one inlet channel.

23. The beverage-making apparatus of claim 21, wherein the at least one inlet channel is formed to penetrate at the plurality of fluid supply bodies.

27. The beverage-making apparatus of claim 1, wherein the plurality of puncturing units are arranged circumferentially around the at least one outlet channel.  

28. The beverage-making apparatus of claim 1, wherein the plurality of puncturing units are arranged at a bottom portion of the lid.
  
29. The beverage-making apparatus of claim 28, wherein the plurality of puncturing units are configured to puncture at least one hole through a 

30. The beverage-making apparatus of claim 29, wherein at least one inlet channel is configured to supply the fluid to the plurality of ingredient packages through the at least one hole punctured by the plurality of puncturing units.  

31. The beverage-making apparatus of claim 1, wherein the plurality of puncturing units further comprises: at least one first puncturing unit configured to puncture on top of the plurality of ingredient packages located in the plurality of ingredient package receiving chambers, and at least one second puncturing unit configured to puncture at bottom of the plurality of ingredient packages located in the plurality of ingredient package receiving chambers, and wherein at least one inlet channel is formed to penetrate the at least one first puncturing unit.  

32. The beverage-making apparatus of claim 31, wherein the at least one first puncturing unit and the at least one second puncturing unit are disposed on opposite sides of the ingredient package receiving chamber in a state in which the lid covers the ingredient package accommodation body.  
33. A beverage-making apparatus comprising: an ingredient package accommodation body that comprises a plurality of ingredient package receiving chambers configured to accommodate a plurality of ingredient packages; a plurality of puncturing units located at a bottom body of the plurality of ingredient package receiving chambers; a lid configured to cover the ingredient package accommodation body and secure the plurality of ingredient packages in the plurality of ingredient package receiving chambers; and a locker located at the lid and configured to lock the lid to or unlock the lid from the ingredient package accommodation body, wherein the lid is coupled to the ingredient package accommodation body or a housing of the beverage-making apparatus by being rotatably coupled by at least one hinge, wherein the lid is connected to an edge of the ingredient package accommodation body with at 
  
34. The beverage-making apparatus of claim 33, wherein the lid contacts a periphery of the plurality of ingredient package receiving chambers in a state in which the lid covers the ingredient package accommodation body.  

35. The beverage-making apparatus of claim 33, wherein the at least one sealing member is located under a bottom surface of the lid or on a top surface of the ingredient package accommodation body.






Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed subject matter of the present applicant and that of copending Application 15/598,809 are substantially the same and the claimed subject matter of the present application would have been obvious to one of ordinary skill in the art based on the claimed subject matter of the copending Application 15/598,809.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. 

Claims 1, 6-9, and 21-26 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9, 11-14, 16, 18, and 22-25 of copending Application No. 15/598,813

Copending Application 15/598,813
1. A beverage-making apparatus comprising: a first channel configured to supply water to a first container that is configured to store first ingredients; a second channel configured to supply water to a second container that is configured to store second ingredients, the second container comprising a heat-insulating wall; a third channel configured to supply a mixture of the first ingredients and water from the first container to the second container, at least a portion of the third channel merging with at least a portion of the second channel to provide a main flow channel that couples to the second container; a main valve that is provided in the main flow channel and that is configured to selectively restrict or allow a flow of liquid into the second container; a fourth channel that is configured to discharge liquid from the second container and that is coupled to the main flow channel; and a liquid extraction valve that is provided in the fourth channel and that is configured to selectively restrict or allow a flow of liquid out of the second container through the fourth channel, wherein, based on the main valve being opened and the liquid extraction valve being closed, the first ingredients are supplied into the second container through the main flow channel and the main valve, and wherein, based on the main valve and the liquid extraction valve being opened, the liquid in the second container flows through the main valve, the main flow channel, the fourth channel, and the liquid extraction valve.

6. The beverage-making apparatus of claim 1, further comprising a water tank from which the first channel and the second channel are configured to supply the water to the first container and to the second container, respectively.

7. The beverage-making apparatus of claim 1, further comprising at least one check valve provided in the third channel that is configured to block a flow of liquid from the second container into the first container while allowing a flow of liquid from the first container to the second container.



9. The beverage-making apparatus of claim 1, further comprising a bypass valve provided in the second channel that is configured to selectively restrict or allow a flow of water into the second container.

21. The beverage-making apparatus of claim 1, wherein the fourth channel includes an anti-foaming path between the liquid extraction valve and the main flow channel, and wherein a foam of the liquid is reduced by passing through the anti-foaming path.

22. The beverage-making apparatus of claim 21, wherein the anti-foaming path includes a mesh through which the foam is filtered.  

23. The beverage-making apparatus of claim 1, wherein the liquid extraction valve includes: a lever configured to receive an input; and a tap valve that includes a micro switch configured to detect the received input.  

24. The beverage-making apparatus of claim 1, wherein the second container includes a fermentation tank cover that defines a connecting part connected to the main flow channel.  

25. The beverage-making apparatus of claim 24, wherein the connecting part is disposed between the main valve and the second container.  

26. The beverage-making apparatus of claim 1, further comprising a connection part that connects the main flow channel to the fourth channel.










3. The apparatus of claim 1, wherein the controller is configured to control the gas extraction valve and the pressure sensor to measure a pressure inside the gas extraction flow path using the pressure sensor while the gas extraction valve stops a discharge of gas from the ingredient pack through the gas extraction flow path.  

4. The apparatus of claim 1, wherein the controller is configured to, based on the pressure sensor detecting a decrease in pressure in the gas extraction flow path, control the gas extraction valve to stop a discharge of gas from the ingredient pack through the gas extraction flow path.  

5. The apparatus of claim 4, wherein the controller is further configured to control the gas extraction valve to stop a discharge of gas from the ingredient pack through the gas extraction flow path based on the pressure sensor detecting a decrease in pressure in the gas extraction flow path by: determining whether the decrease in pressure in the gas extraction flow path is within a threshold amount, based on a determination that the decrease in pressure in the gas extraction flow path is within the threshold amount, controlling the gas extraction valve to stop a discharge of gas from the fermentation tank through the gas extraction flow path, and based on a determination that the decrease in pressure in the gas extraction flow path is not within the threshold amount, controlling the gas extraction valve to discharge gas from the fermentation tank through the gas extraction flow path.  

6. The apparatus of claim 1, wherein the controller is further configured to: control the gas extraction valve to stop a discharge of gas from the ingredient pack through the gas extraction flow path, and subsequently control the gas extraction valve to discharge gas from the ingredient pack through the gas extraction flow path after a period of time. 
 


8. The apparatus of claim 1, wherein at least one portion of the gas extraction flow path is disposed at the outside of the fermentation tank and the fermentation tank cover, and wherein the pressure sensor and the gas extraction valve are disposed at the at least one portion of the gas extraction flow path outside of the fermentation tank and the fermentation tank cover.  

9. The apparatus of claim 1, wherein the controller is further configured to: receive a user input indicating a target level of carbonation, and based on the user input, control the gas extraction valve to discharge gas from the ingredient pack through the gas extraction flow path.

11. The apparatus of claim 1, wherein fermentation tank comprises a seat portion configured to support an upper part of the ingredient pack in a state in which the ingredient pack is accommodated in the fermentation tank.  

12. The apparatus of claim 11, wherein the seat portion further comprises a sealing member configured to mate with an upper part of the ingredient pack and seal a space between an exterior of the ingredient pack and an interior wall of the fermentation tank.  

13. The apparatus of claim 1, wherein, in a state in which the ingredient pack is accommodated in the fermentation tank and the fermentation tank cover is closed, the gas extraction flow path is communicative with a gas discharge opening of the ingredient pack that provides access to an interior of the ingredient pack. 
 
14. The apparatus of claim 1, wherein the pressure sensor is configured to measure a pressure inside 

16. The apparatus of claim 14, wherein the controller is configured to: control the gas extraction valve and the pressure sensor to measure a pressure inside the ingredient pack while the gas extraction valve stops a discharge of gas from ingredient pack, and based on the pressure sensor detecting a decrease in pressure inside the ingredient pack, control the gas extraction valve to stop a discharge of gas from the ingredient pack.

18. The apparatus of claim 14, wherein the controller is further configured to control the gas extraction valve to stop a discharge of gas from the ingredient pack based on the pressure sensor detecting a decrease in pressure in the ingredient pack by: determining whether the decrease in pressure is within a threshold amount; based on a determination that the decrease in pressure is within the threshold amount, controlling the gas extraction valve to stop a discharge of gas from the ingredient pack; and based on a determination that the decrease in pressure is not within the threshold amount, controlling the gas extraction valve to discharge gas from the ingredient pack.  

22. The apparatus of claim 1, wherein the controller is configured to: open and close the gas extraction valve for predetermined cycles during the primary fermentation, control the pressure sensor to measure, based on the gas extraction valve being closed, a first pressure and a second pressure at predetermined time intervals, and based on a difference between the first pressure and the second pressure being less than a predetermined change of pressure, terminate the primary fermentation and initiate [[a]]the secondary fermentation, wherein the primary fermentation is performed in a state in which the temperature of the fermentation tank reaches a first target temperature, and the secondary fermentation is performed in a state in which the temperature of 
 
23. The apparatus of claim 22, wherein the controller is further configured to: open and close the gas extraction valve to maintain pressure detected by the pressure sensor within a predetermined range during the secondary fermentation, and terminate, based on the number of times of opening the gas extraction valve per predetermined time being less than a predetermined number of times, the secondary fermentation.  

24. A control method of the apparatus of claim 1, comprising: opening and closing the gas extraction valve for predetermined cycles during the primary fermentation; controlling the pressure sensor to measure, based on the gas extraction valve being closed, a first pressure and a second pressure at predetermined time intervals; and based on a difference between the first pressure and the second pressure being less than a predetermined change of pressure, terminating the primary fermentation and initiating the secondary fermentation, wherein the primary fermentation is performed in a state in which the temperature of the fermentation tank reaches a first target temperature, and the secondary fermentation is performed in a state in which the temperature of the fermentation tank reaches a second target temperature.  
25. The control method of claim 24, further comprising: opening and closing the gas extraction valve to maintain pressure detected by the pressure sensor within a predetermined range during the secondary fermentation; and terminating, based on the number of times of opening the gas extraction valve per predetermined time being less than a predetermined number of times, the secondary fermentation.






This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. 

Claims 1, 6-9, and 21-26 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10, 12, 15, and 20 of copending Application No. 15/598,999
Present Application 15/999,545
Copending Application 15/598,999
1. A beverage-making apparatus comprising: a first channel configured to supply water to a first container that is configured to store first ingredients; a second channel configured to supply water to a second container that is configured to store second ingredients, the second container comprising a heat-insulating wall; a third channel configured to supply a mixture of the first ingredients and water from the first container to the second container, at least a portion of the third channel merging with at least a portion of the second channel to provide a main flow channel that couples to the second container; a main valve that is provided in the main flow channel and that is configured to selectively restrict or allow a flow of liquid into the second container; a fourth channel that is configured to discharge liquid from the second container and that is coupled to the main flow channel; and a liquid extraction valve that is provided in the fourth channel and that is configured to selectively restrict or allow a flow of liquid out of the second container through the fourth channel, wherein, based on the main valve being 

6. The beverage-making apparatus of claim 1, further comprising a water tank from which the first channel and the second channel are configured to supply the water to the first container and to the second container, respectively.

7. The beverage-making apparatus of claim 1, further comprising at least one check valve provided in the third channel that is configured to block a flow of liquid from the second container into the first container while allowing a flow of liquid from the first container to the second container.

8. The beverage-making apparatus of claim 1, further comprising at least one second valve provided in the first channel that is configured to selectively restrict or allow a flow of water into the first container.

9. The beverage-making apparatus of claim 1, further comprising a bypass valve provided in the second channel that is configured to selectively restrict or allow a flow of water into the second container.

21. The beverage-making apparatus of claim 1, wherein the fourth channel includes an anti-foaming path between the liquid extraction valve and the main flow channel, and wherein a foam of the liquid is reduced by passing through the anti-foaming path.

22. The beverage-making apparatus of claim 21, wherein the anti-foaming path includes a mesh through which the foam is filtered.  

23. The beverage-making apparatus of claim 1, wherein the liquid extraction valve includes: a lever configured to receive an input; and a tap 

24. The beverage-making apparatus of claim 1, wherein the second container includes a fermentation tank cover that defines a connecting part connected to the main flow channel.  

25. The beverage-making apparatus of claim 24, wherein the connecting part is disposed between the main valve and the second container.  

26. The beverage-making apparatus of claim 1, further comprising a connection part that connects the main flow channel to the fourth channel.








2. The beverage-making apparatus of claim 1, further comprising a first valve configured to regulate a flow into and out of the container through the main channel; and a second valve configured to regulate a flow into the ingredient supplier through the water supply channel, wherein the first valve is located between the extractor and the container along the main channel. 
 
3. The beverage-making apparatus of claim 2, further comprising: a bypass channel connected to the water supply channel and to the main channel by bypassing the ingredient supplier.  

4. The beverage-making apparatus of claim 3, further comprising a bypass valve configured to regulate a flow through the bypass channel.  

5. The beverage-making apparatus of claim 4, further comprising: at least one processor configured to: in a first state, open the first valve and the second valve and close the bypass valve to inject air into the container through the ingredient supplier, and in a second state, open the first valve and the bypass valve and close the second valve to inject air into the container by bypassing the ingredient supplier.  

6. The beverage-making apparatus of claim 5, wherein the at least one processor is configured to: in a third state, open the first valve and the bypass valve, close the second valve, and activate the water supply pump to supply water to the container by bypassing the ingredient supplier.
  


8. The beverage-making apparatus of claim 6, further comprising a thermistor configured to measure a temperature of water heated by the water supply heater, the thermistor provided in at least one of the water supply channel or the water supply heater, wherein the at least one processor is configured to: activate the water supply heater; and based on the temperature measured by the thermistor being within a first range of temperature values, calculate an injection amount of hot water injected into the container.  

9. The beverage-making apparatus of claim 8, wherein the at least one processor is configured to: based on the injection amount of hot water into the container exceeding a threshold injection amount, deactivate the water supply pump and the water supply heater. 
 
10. The beverage-making apparatus of claim 5, further comprising a gas discharger comprising: a gas extraction channel connected to the container; and a gas extraction valve configured to regulate a flow through the gas extraction channel, wherein the at least one processor is configured to: open the gas extraction valve in the first state, and close the gas extraction valve in the second state.

12. The beverage-making apparatus of claim 10, wherein the gas discharger further comprises a pressure sensor provided on the gas extraction channel, and wherein the at least one processor is configured to: based on a pressure measured by the pressure sensor exceeding a threshold pressure, open the gas extraction valve.



20. The beverage-making apparatus of claim 15, further comprising: a gas discharger configured to discharge gas from inside the container to an outside of the container, the gas discharger comprising: a gas extraction channel connected to the container; and a gas extraction valve configured to regulate a flow through the gas extraction channel, wherein the at least one processor is configured to: in the third state and the fourth state, open the gas extraction valve.





Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed subject matter of the present applicant and that of copending Application 15/598,999 are substantially the same and the claimed subject matter of the present application would have been obvious to one of ordinary skill in the art based on the claimed subject matter of the copending Application 15/598,999.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. 

Claims 1, 6-9, and 21-26 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of copending Application No. 15/999,439
Present Application 15/999,545
Copending Application 15/999,439


6. The beverage-making apparatus of claim 1, further comprising a water tank from which the first channel and the second channel are configured to supply the water to the first container and to the second container, respectively.

7. The beverage-making apparatus of claim 1, further comprising at least one check valve provided in the third channel that is configured to block a flow of liquid from the second container into the first container while allowing a flow of liquid from the first container to the second container.

8. The beverage-making apparatus of claim 1, further comprising at least one second valve provided in the first channel that is configured to 

9. The beverage-making apparatus of claim 1, further comprising a bypass valve provided in the second channel that is configured to selectively restrict or allow a flow of water into the second container.

21. The beverage-making apparatus of claim 1, wherein the fourth channel includes an anti-foaming path between the liquid extraction valve and the main flow channel, and wherein a foam of the liquid is reduced by passing through the anti-foaming path.

22. The beverage-making apparatus of claim 21, wherein the anti-foaming path includes a mesh through which the foam is filtered.  

23. The beverage-making apparatus of claim 1, wherein the liquid extraction valve includes: a lever configured to receive an input; and a tap valve that includes a micro switch configured to detect the received input.  

24. The beverage-making apparatus of claim 1, wherein the second container includes a fermentation tank cover that defines a connecting part connected to the main flow channel.  

25. The beverage-making apparatus of claim 24, wherein the connecting part is disposed between the main valve and the second container.  

26. The beverage-making apparatus of claim 1, further comprising a connection part that connects the main flow channel to the fourth channel.








2. The beverage-making apparatus of claim 1, wherein the first container comprises at least one capsule accommodation part configured to accommodate at least one capsule.  

3. The beverage-making apparatus of claim 1, wherein the second container comprises: a fermentation tank; a fermentation tank cover configured to cover an upper portion of the fermentation tank; and a brewing container configured to be accommodated in the fermentation tank.  

4. The beverage-making apparatus of claim 3, wherein the at least one first channel comprises:  a main channel that is connected to the first container and that is disposed outside the second container; and a sub channel configured to supply the first ingredients from the main channel to the brewing container, and  at least a portion of the sub channel is disposed inside the fermentation tank cover. 
 
5. The beverage-making apparatus of claim 4, wherein the sub channel is connected to the brewing container in a state in which 10the fermentation tank cover is closed, and the sub channel is separated from the brewing container in a state in which the fermentation tank cover is opened.  

6. The beverage-making apparatus of claim 3, wherein a channel connecting part connected to the at least one first channel is formed in the fermentation tank cover.  

7. The beverage-making apparatus of claim 1, further comprising an extraction channel connected to the at least one first channel.
  

  
9. The beverage-making apparatus of claim 1, wherein the second container is further configured to store second ingredients and regulate the fermentation process using a mixture comprising the first ingredients and the second ingredients.  

10. The beverage-making apparatus of claim 9, wherein the first ingredients comprise hops and the second ingredients comprise yeast.  

11. A beverage-making apparatus comprising: a first container that is configured to store first ingredients; at least one first channel configured to supply the first ingredients from the first container to a second container that 15is configured to regulate a fermentation process using a mixture comprising the first ingredients; and a first valve configured to open and close the at least one first channel.  

12. The beverage-making apparatus of claim 11, further comprising an extraction channel connected to a portion of the first channel between the first container and the first valve.  

13. The beverage-making apparatus of claim 11, wherein the first container comprises a plurality of capsule accommodation parts respectively configured to accommodate a capsule.  

14. The beverage-making apparatus of claim 13, wherein the 5first channel comprises: a common channel connected to the second container; a plurality of outlet channels respectively connected to the plurality of capsule accommodation parts; and a combination channel connecting the plurality of outlet 10channels and the common channel.  

15. The beverage-making apparatus of claim 14, further comprising a plurality of check valves configured to mitigate backflow of the first ingredients to the plurality of capsule accommodation parts.

16. The beverage-making apparatus of claim 11, wherein the first valve is configured to close the at least one first channel in a state in which the second container regulates a fermentation process.  

17. The beverage-making apparatus of claim 11, wherein the first valve is configured to open the at least one first channel in a state in which the at least one first channel supplies the first ingredients from the first container to a second container.  

18. The beverage-making apparatus of claim 12, wherein the first valve is configured to open the at least one first channel 5in a state in which the extraction channel extracts beverage from the first container.  

19. A beverage-making apparatus comprising: a first container that is configured to store first 10ingredients; at least one first channel configured to supply the first ingredients from the first container to a second container that is configured to regulate a fermentation process using a mixture comprising the first ingredients; and  15at least one second channel configured to supply water to the first container, wherein the at least one first channel is further configured to supply a mixture of the water and the first ingredients to the second container.  

20. The beverage-making apparatus of claim 19, wherein the second container is further configured to regulate the fermentation process using the mixture comprising the first ingredients and the water.  

21. The beverage-making apparatus of claim 19, further comprising a water tank from which the second channel is configured to supply the water to the first container.  

22. The beverage-making apparatus of claim 21, further comprising a water supply pump configured to pump, out of the water tank, the 

23. The beverage-making apparatus of claim 22, further comprising a water supply heater configured to heat the water that is pumped by the water supply pump.



Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed subject matter of the present applicant and that of copending Application 15/999,439 are substantially the same and the claimed subject matter of the present application would have been obvious to one of ordinary skill in the art based on the claimed subject matter of the copending Application 15/999,439.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. 

Claims 1, 6-9, and 21-26 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 15/999,608
Present Application 15/999,545
Copending Application 15/999,608


6. The beverage-making apparatus of claim 1, further comprising a water tank from which the first channel and the second channel are configured to supply the water to the first container and to the second container, respectively.

7. The beverage-making apparatus of claim 1, further comprising at least one check valve provided in the third channel that is configured to block a flow of liquid from the second container into the first container while allowing a flow of liquid from the first container to the second container.

8. The beverage-making apparatus of claim 1, further comprising at least one second valve provided in the first channel that is configured to 

9. The beverage-making apparatus of claim 1, further comprising a bypass valve provided in the second channel that is configured to selectively restrict or allow a flow of water into the second container.

21. The beverage-making apparatus of claim 1, wherein the fourth channel includes an anti-foaming path between the liquid extraction valve and the main flow channel, and wherein a foam of the liquid is reduced by passing through the anti-foaming path.

22. The beverage-making apparatus of claim 21, wherein the anti-foaming path includes a mesh through which the foam is filtered.  

23. The beverage-making apparatus of claim 1, wherein the liquid extraction valve includes: a lever configured to receive an input; and a tap valve that includes a micro switch configured to detect the received input.  

24. The beverage-making apparatus of claim 1, wherein the second container includes a fermentation tank cover that defines a connecting part connected to the main flow channel.  

25. The beverage-making apparatus of claim 24, wherein the connecting part is disposed between the main valve and the second container.  

26. The beverage-making apparatus of claim 1, further comprising a connection part that connects the main flow channel to the fourth channel.







 
2. The beverage-making method of claim 1, wherein the beverage-making method further comprises: providing the first ingredients contained in the first 15container to the second container via the first channel; and regulating a fermentation process for a mixture of the first ingredients and the second ingredients contained in the second container based on a temperature of the mixture.  

3. The beverage-making method of claim 2, wherein providing the first ingredients contained in the first container to the second container via the first channel comprises: providing water to the second container via a second channel coupled to the second container; and providing the first ingredients contained in the first container to the second container via the first channel after the water is provided to the second container, wherein the mixture consists of the first ingredients, the second ingredients, and the water. 
 
4. The beverage-making method of claim 3, wherein providing the water to the second container via the second channel coupled 10to the second container comprises: heating the water using a heater; providing the heated water to the second container via the second channel; and cooling a mixture of the second ingredients and the heated 15water in the second container to a predetermined temperature.  

5. The beverage-making method of claim 3, wherein providing the first ingredients contained in the first container to the second container via the first channel comprises:  20providing water to the first container via a third channel coupled to the first container; and providing a mixture of the first ingredients and the water to the second container via the first channel.  



7. The beverage-making method of claim 2, wherein regulating the fermentation process for the mixture of the first ingredients and the second ingredients contained in the second 10container based on the temperature of the mixture comprises: regulating the temperature of the mixture within a predetermined temperature range.
  
8. The beverage-making method of claim 1, wherein providing 15the cleaning liquid to the first channel between the first container and the second container comprises: providing the cleaning liquid to the first container; and providing the cleaning liquid from the first container to the first channel.
  
9. A beverage-making apparatus comprising: a first container configured to form a first space configured to contain ingredients for a beverage; a second container configured to form a second space in which a beverage is configured to be made; and a channel through which the ingredients and a cleaning liquid are configured to pass, the channel being connected between the first container and the second container.  

10. A beverage-making method comprising: providing first ingredients from a first container to a second container via a first channel between the first container and the 10second container; and based on a pressure of gas released from the second container, regulating a fermentation process for a mixture of the first ingredients and second ingredients contained in the second container.  

11. The beverage-making method of claim 10, wherein providing the first ingredients from the first container to the second container via the first channel comprises: providing water to the second container via a second channel 20coupled to the second container; and providing the first ingredients contained in the first container to the 

12. The beverage-making method of claim 11, wherein providing the first ingredients from the first container to the second container via the first channel comprises: providing water to the first container via a third channel coupled to the first container; and providing a mixture of the first ingredients and the water to the second container via the first channel.  

13. The beverage-making method of claim 12, wherein providing the first ingredients from the first container to the second container.via the first channel further comprises:  injecting air into the first container through the third channel.  

14. The beverage-making method of claim 10, wherein regulating the fermentation process for the mixture of the first 20ingredients and second ingredients contained in the second container, based on the pressure of the gas released from the second container, comprises: regulating an output of the gas released from the second container based on the pressure of the gas released from the second container.  

15. The beverage-making method of claim 14, wherein regulating the output of the gas released from the second container comprises: regulating the output of the gas released from the second container by controlling an opening or a closing of a valve provided in a fourth channel coupled to the second container.  
16. The beverage-making method of claim 10, further comprising: providing a cleaning liquid from the first container to the second container via the first channel.  

17. A beverage-making method comprising: providing first ingredients contained in a first container to a second container via a first channel between the first container and the second container;  regulating a fermentation process for a mixture of the first ingredients and second 
  
18. The beverage-making method of claim 17, wherein extracting the beverage from the second container via an extraction channel coupled to the second container comprises: extracting the beverage from the second container via the extraction channel by opening an extraction valve provided in the extraction channel.  

19. The beverage-making method of claim 17, wherein a part of the first channel merges with a part of the extraction channel to form a main flow channel that couples to the second container, and wherein providing the cleaning liquid to the first channel comprises: providing the cleaning liquid from the first container to the second container via a remaining part of the first channel and the main flow channel.  

20. The beverage-making method of claim 17, wherein a part of the first channel merges with a part of the extraction channel to form a main flow channel that couples to the second container, and wherein providing the cleaning liquid to the first channel comprises: providing the cleaning liquid from the first container to outside via a remaining part of the first channel and a remaining part of the extraction channel.



Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed subject matter of the present applicant and that of copending Application 15/999,608 are substantially the same and the claimed subject matter of the present application would have been obvious to one of ordinary skill in the art based on the claimed subject matter of the copending Application 15/999,608.

It is noted that amended claim filed on 02/16/2021 has raised the issue of Double Patenting rejection. It is suggested that the applicant files the Terminal Disclaimer to overcome the Double Patenting rejection. 

Response to Arguments
Applicant's arguments in the Remarks filed on 02/16/2021 have been fully considered and are not found persuasive for the following reasons:
Applicant’s Arguments: 
	With regard to claim 1, “In this regard, the Office Action equates Aown's redirect valve 58 to the claimed main valve and liquid extraction valve. However, Aown fails to disclose or render obvious, inter alia, "a main valve that is provided in the main flow channel and that is configured to selectively restrict or allow a flow of liquid into the second container," and "a liquid extraction valve that is provided in the fourth channel and that is configured to selectively restrict or allow a flow of liquid out of the second container through the fourth channel," where, "based on the main valve being opened and the liquid extraction valve being closed, the first ingredients are supplied into the second container through the main flow channel and the main valve," and, "based on the main valve and the liquid extraction valve being opened, the liquid in the second container flows through the main valve, the main flow channel, the fourth channel, and the liquid  extraction valve," as now recited as a consequence of the amendments set forth above. 
In particular, the Office Action appears to equate Aown' s inlet lines 60 to the claimed main flow channel. However, Aown' s inlet lines 60, at best, appear to direct ingredients from a collector 26 to a fluid bag 46. Aown at FIG. 3 (reproduced below, annotated). With this  structure, a portion of Aown' s inlet lines 60 cannot guide liquid from the fluid bag 46 to a tap 122. That is, Aown's inlet lines 60 are not bi-directional while the claimed main flow channel is bi-directional such that first ingredients and liquid traveling through the main flow channel can travel in either direction. Consequently, Aown does not disclose or suggest that, "based on the main valve being opened and the liquid extraction valve being closed, the first ingredients are supplied into the second container through the main flow channel and the main valve," and, "based on the main valve and the liquid extraction valve being opened, the liquid in the second container flows through the main valve, the main flow channel, the fourth channel, and the liquid extraction valve," as recited in amended independent claim I ( emphasis added).
Further, it would not have been obvious to make Aown's inlet lines 60 bi-directional
because such an implementation would break Aown' s beer brewing system. In fact, if Aown' s
inlet lines 60 are bi-directional, the system cannot perform fluid circulation because Aown's structure is designed to circulate fluid in two routes (annotated routes I and 2). See Aown at
FIG. 3 (reproduced below, annotated).
Additionally, the Office Action asserts that Aown's redirect valve 58 discloses the
claimed main valve and liquid extraction valve. However, each of the claimed main valve and
liquid extract valve is independently provided such that each can be opened and closed
independently from each other. Therefore, Aown does not disclose or suggest "a main valve
that is provided in the main flow channel," and "a liquid extraction valve that is provided in
the fourth channel," where, "based on the main valve being opened and the liquid extraction
valve being closed, the first ingredients are supplied into the second container through the main
flow channel and the main valve," and, "based on the main valve and the liquid extraction
valve being opened, the liquid in the second container flows through the main valve, the main
flow channel, the fourth channel, and the liquid extraction valve," as recited in amended
independent claim I ( emphasis added).

Examiner’s Responses:
With regard to claim 1, applicant’s argument is not persuasive. The amendment to claim 1 results in rejection presented in the present Office Action, in which “liquid extraction valve” is being mapped to tap 122, instead of previous mapped to “redirect valve 58”. The new mapping results in "a main valve that is provided in the main flow channel and that is configured to selectively restrict or allow a flow of liquid into the second container," and "a liquid extraction valve that is provided in the fourth channel and that is configured to selectively restrict or allow a flow of liquid out of the second container through the fourth channel," where, "based on the main valve being opened and the liquid extraction valve being closed, the first ingredients are supplied into the second container through the main flow channel and the main valve," and, "based on the main valve and the liquid extraction valve being opened, the liquid in the second container flows through the main valve, the main flow channel, the fourth channel, and the liquid extraction valve," as claimed, see present Office Action of claim 1. 
In particular, the limitation "based on the main valve being opened and the liquid extraction valve being closed, the first ingredients are supplied into the second container through the main flow channel and the main valve," is the state in which fluid is transferred into the vessel 32 during brewing process. Fluid is transferred to the vessel 32 through at least Aown’s inlet lines 60. Fluid is then recirculated back to the vessel 32 by pump 52 while 
The limitation "based on the main valve and the liquid extraction valve being opened, the liquid in the second container flows through the main valve, the main flow channel, the fourth channel, and the liquid extraction valve," is the state in which fluid is dispensed from vessel 32 through tap 122. During dispensing, valve 58 is opened and tap 122 is also opened. It is noted that fluid in the vessel 32 flows through valve 58, at least a portion of main flow channel, fourth channel and finally dispensed to the outside via tap 122 (para. 0035).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu B Hoang can be reached on (571)272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BONITA KHLOK/Examiner, Art Unit 3761                                                                                                                                                                                                        
 /PHUONG T NGUYEN/ Primary Examiner, Art Unit 3761